Citation Nr: 1614124	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-40 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative joint disease status post remote avulsion fracture with arthrodesis of the right ankle, rated as 20 percent disabling effective May 30, 2009; rated 100 percent disabling effective July 20, 2009; and rated 20 percent disabling percent effective February 1, 2010.

2.  Entitlement to an initial compensable rating for right ankle scarring.

3.  Entitlement to a higher initial rating for residual posttraumatic headaches, currently rated as noncompensably disabling.

4.  Entitlement to a higher initial rating for degenerative disc disease and degenerative joint disease of T-12 with lumbosacral strain, rated as 0 percent disabling prior to May 13, 2015; and rated 10 percent effective May 13, 2015.

5.  Entitlement to a higher initial rating for irritable bowel syndrome (IBS), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to April 1990.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2010; a statement of the case was issued in September 2010; and a substantive appeal was received in September 2010.   

The Board notes that the March 2010 rating decision granted service connection for degenerative disc disease and degenerative joint disease of T-12 with lumbosacral strain and granted a noncompensable rating.  The Veteran failed to list this issue in his September 2010 substantive appeal.  Nonetheless, the RO issued a September 2015 rating decision in which it increased the rating to 10 percent effective May 13, 2015.  It also included the issue in a September 2015 supplemental statement of the case in which it stated that the "claim is still considered to be in appellate status and further processing will continue, unless you advise us that you are now satisfied with this decision."  Consequently, the Board finds that the issue remains in appellate status.  

The Board notes that the RO issued a May 2015 rating decision in which it granted a total disability rating based on individual unemployability (TDIU) effective January 6, 2015.  

The issues of entitlement to higher initial ratings for degenerative joint disease status post remote avulsion fracture with arthrodesis of the right ankle; right ankle scarring; residual posttraumatic headaches; and IBS are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to May 13, 2015, the Veteran's degenerative disc disease and degenerative joint disease of T-12 with lumbosacral strain were manifested by pain and x-ray evidence of arthritis.  The disability was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  
 
2.  Effective, May 13, 2015, the Veteran's degenerative disc disease and degenerative joint disease of T-12 with lumbosacral strain were manifested by pain and x-ray evidence of arthritis.  The disability was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  
 

CONCLUSIONS OF LAW

1.  Prior to May 13, 2015, the criteria for entitlement to a disability evaluation of 10 percent, but no higher, for the Veteran's service-connected degenerative disc disease and degenerative joint disease of T-12 with lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 5235 to 5243 (2015).

2.  Effective May 13, 2015, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected degenerative disc disease and degenerative joint disease of T-12 with lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 5235 to 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In December 2009 and January 2010 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in January 2010 and May 2015, which are fully adequate.  The VA examiners reviewed the claims file in conjunction with the examinations, and addressed all the relevant rating criteria.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected degenerative disc disease and degenerative joint disease of T-12 with lumbosacral strain has been rated by the RO under the provisions of Diagnostic Codes 5235 to 5243.  Under these diagnostic codes, a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Additionally, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there were incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

A compensable rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59 even without motion being compensably limited under the rating schedule.  VAOPGCPREC 9-98 (1998).

Prior to May 13, 2015

The Veteran underwent a VA examination in January 2010 (VBMS, 1/20/10, p. 61).  The examiner reviewed the claims file in conjunction with the examination.  The neck and back musculature was symmetrical in appearance; it was well developed with good strength and muscle tone.  The vertebra were midline and without tenderness on palpation.  There was no evidence of Costo-vertebral tenderness on palpation.  There was no evidence of loss of normal curvature of the neck or back.  There was no evidence of limb dysfunction, atrophy, or fasciculation.  Range of motion testing revealed no evidence of discomfort or loss of mobility.  Upon range of motion testing of the neck the Veteran was able to achieve forward flexion, extension, and right and left lateral flexion from 0 to 45 degrees.  He was able to achieve left and right lateral rotation from 0 to 80 degrees.  On range of motion testing of the back the Veteran was able to achieve forward flexion from 0 to 90 degrees.  He was able to achieve 0 to 30 degrees of extension, and right and left lateral flexion.  He was able to achieve 0 to 45 degrees of lateral rotation.  There was no evidence of any additional limitation of movement following a minimum of three repetitions of range of motion in all spheres, due to increased pain, fatigue, weakness, lack of endurance, or loss of coordination.  X-rays revealed mild compression and anterior wedging of the T12 vertebral body which the examiner noted was probably remote.  There was degenerative decrease in disc height at T12-L1.  Degenerative osteophytosis was seen at T11-T12 through the L4-L5 levels.  There were degenerative changes in facet joints at L4-L5

The RO assigned a noncompensable rating on the basis that the Veteran's back disability was asymptomatic.  It stated that the evidence, including the January 2010 VA examination failed to show painful limited motion, or functional loss due to pain.  

The Board notes that there was x-ray evidence of arthritis, and a compensable rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Although back pain was not noted in the January 2010 VA examination report, the VA outpatient records consistently reflect findings of back pain (VBMS, 1/21/15, p. 750 et. al.).  Moreover, the January 2010 VA examination report appears to acknowledge complaints of back pain insofar as the examiner was asked to render an opinion as to the relationship between the patient's "current complaints of Back pain/strain" and conditions treated while on active duty with the Navy (VBMS, 1/21/15, p. 856).     

The Board finds that prior to May 13, 2015, the Veteran's back disability was manifested by x-ray evidence of arthritis, and painful motion.  Consequently, a rating of 10 percent is warranted.  

To warrant a rating in excess of 10 percent, the Veteran's disability would have to be manifested by additional limitation of motion or incapacitating episodes.  As is explained below, the Veteran's disability does not warrant a rating in excess of 10 percent for any portion of the appeals period.  

Effective May 13, 2015

The Veteran underwent another VA examination in May 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported lower back pain that was not bad initially.  He stated that as time has passed, his back symptoms have worsened.  He was unable to walk or stand for extended periods and that he used a cane for support.  He took aspirin and Tylenol 650mg for pain.  He also reported shooting pain in his legs all the time, stating that it intensified with walking.  He has been prescribed Nortriptyline (10 mg.) at bedtime to help his radicular symptoms at night.  He reported a daily pain level of 6-7/10.  He also reported flare-ups in his lower back that occurred when he stood or walked for more than 5-10 minutes.  He stated that it was very difficult for him to walk to the examiner's office from the parking lot.  He stated that functional limitations include the inability to bend repeatedly or lift heavy items.  He refused to do these things.  

Upon examination, the Veteran was able to achieve full range of motion.  Nonetheless, the examiner noted that the range of motion was abnormal in that pain caused functional limitations.  Pain was noted with all types of motion.  She noted that it limited the Veteran's ability to walk, stand, or drive for extended periods of time.  He also was unable to climb.  The Veteran was able to perform repetitive use testing with at least three repetitions; and there was no additional loss of motion.  The examiner was unable to state (without resorting to speculation) whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  The basis for her inability to render an opinion was the fact that the examination was not taking place over an extended period of time.  She was only able to note the Veteran's range of motion following three repetitions of motion.  Additionally, she was unable to whether pain, weakness, fatigability or incoordination significantly limited functional ability during flare-ups because the Veteran was not experiencing a flare-up at the time of the examination.  The examiner noted that there was no guarding or muscle spasm of the thoracolumbar spine.  Straight leg raising was positive; and the examiner noted that the Veteran had radicular pain due to radiculopathy.  The Board notes that the Veteran is service connected for radiculopathy in the right and left lower extremities.  The examiner noted that the Veteran regularly uses a back brace for support and a cane for stabilization.  X-rays revealed degenerative disc disease of T12-L1; and mild multilevel anterior spondylosis.  No significant radiographic abnormalities were identified.  Regarding functional impact, the examiner noted that the Veteran is a warehouse supervisor and did heavy work at Fort Hood as an SS employee.  He had difficulty driving, climbing, walking and standing.

The examiner stated that the Veteran could function in an occupational environment with his service connected disabilities.  The thoraolumbar degenerative facet disease and degenerative disc disease required certain limitations.  He was unable to lift more than 25 pounds and was restricted from repetitive lifting 15-25 pounds (no more than two times per hour).  He was restricted from climbing ladders, operating a forklift or other machinery.  He was restricted from repetitive back bending tasks (no more than two times per hour).  He was restricted from prolonged standing or walking (no more than 10 minutes combined per hour).  He was restricted from prolonged keyboard work (no more than 30 minutes per hour).  

As noted above, in order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  Neither the May 2015 VA examination report nor the voluminous VA outpatient treatment reports reflect limitation of motion to a degree necessary to warrant a rating in excess of 10 percent.  Moreover, the records fail to reflect incapacitating episodes.  

In regard to DeLuca criteria, there is no medical evidence to show that there is any additional loss of motion of the spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for degenerative disc disease and degenerative joint disease of T-12 with lumbosacral strain must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of pain, x-ray findings of arthritis, and restrictions on certain activities (bending, climbing, prolonged walking, standing, etc.).  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Prior to May 13, 2015, a rating of 10 percent, but no greater, is warranted for degenerative disc disease and degenerative joint disease of T-12 with lumbosacral strain.

A rating in excess of 10 percent for degenerative disc disease and degenerative joint disease of T-12 with lumbosacral strain is denied.   


REMAND

Ankle, headaches, IBS

The Board notes that the most recent VA examinations took place more than six years ago (January 2010).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

In this case, the Veteran contacted the RO in December 2010 and requested VA examinations on all the issues on appeal.  Additionally, he has submitted correspondences from Dr. K.F. reflecting continued treatment and restrictions attributed to right ankle pain (VBMS, 3/19/12 and 11/7/12).  

In January 2015, the Veteran reported more frequent headaches, 2-3 per week (VBMS, 1/21/15, p. 17), which in an increase from the 1-2 headaches he reported in January 2010.  

In the Veteran's April 2010 notice of disagreement, he reported "constant" cramping in his stomach, as well as occasional loss of bowel control with occasional, uncontrollable diarrhea.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for VA examinations for the purpose of determining the current severity of his right ankle disability, to include right ankle scar; headaches, and IBS.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

With respect to the Veteran's right ankle, range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


